Citation Nr: 1508629	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-03 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.  


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran had active service from August 1995 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington.


FINDINGS OF FACT

1.  The RO previously denied the Veteran's claims of entitlement to service connection for right and left knee disabilities in an October 2007 rating decision.  The Veteran was notified of the decision, but she did not file an appeal or submit new and material evidence within the appeal period. 

2.  Evidence obtained since the October 2007 rating decision is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for right and left knee disabilities.  

3.  Resolving all reasonable doubt in the Veteran's favor, right knee degenerative joint disease and left knee degenerative joint disease had their onset in service.


CONCLUSION OF LAW

1.  The October 2007 rating decision which denied entitlement to service connection for right and left knee disabilities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received in order to reopen the claims of entitlement to service connection for right and left knee disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Right knee degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a) 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  Left knee degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a) 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that new and material evidence sufficient to reopen a claim for service connection for right and left knee disabilities has been submitted.  These claims were previously denied in an October 2007 rating decision.  The Veteran did not file any statement indicating disagreement with the prior decision, or submit relevant evidence within one year following its issuance.  In fact, the next statement received by VA from the Veteran was her October 2009 petition to reopen the claims.  Accordingly, the October 2007 rating decision is now final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

At the time of the prior October 2007 determination, the evidence included the Veteran's service treatment records, an April 2006 clinical examination, and private treatment records dated in May 2006.  Her service treatment records note the Veteran's complaints of left knee pain in 1996.  A diagnosis of anterior knee pain syndrome was provided at that time.  The subsequent April 2006 examination and May 2007 treatment records failed to provide diagnoses of current knee disabilities.   Therefore, the RO denied the Veteran's claims because there was no evidence of current disabilities attributable to the Veteran's service.   

The evidence received since the October 2007 RO denial includes private treatment records dated through 2010 showing her continued complaints of right and left knee pain, and the need for injections several times a year; and, her statements in support of her claims.  Importantly, an October 2009 x-ray showed evidence of minimal bilateral patellofemoral degenerative changes and diagnoses of right knee and left knee degenerative joint disease.  

This new evidence indicates the existence of current right and left knee disabilities that the Veteran maintains are the result of her military service or, in the alternative, were caused or aggravated by her service connected lumbar spine disability.  Therefore, the new evidence is also material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening her claims for service connection for right and left knee disabilities.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As to the merits of her claims, the Board finds the Veteran's account of bilateral knee pain since service credible, especially in light of her filing of a claim for these benefits shortly after separation.  In light of the current diagnoses of right knee and left knee degenerative joint disease, and resolving all reasonable doubt in her favor, the Board finds that service connection for right knee degenerative joint disease and left knee degenerative joint disease is warranted.


ORDER

New and material evidence having been received, the service connection claim for a right knee disability, is reopened.

New and material evidence having been received, the service connection claim for a left knee disability, is reopened.

Service connection for right knee degenerative joint disease is granted.

Service connection for left knee degenerative joint disease is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


